Citation Nr: 1131904	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a substantive appeal was timely filed in response to the statement of the case (SOC) dated January 21, 2004.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ear disorder.

3.  Entitlement to service connection for coronary artery disease (CAD), claimed as a chest disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to April 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and October 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Hartford, Connecticut, and San Juan, Puerto Rico.

Attempts to locate the Veteran's service treatment records (STRs) have been unsuccessful.  Apparently, his records were destroyed in the fire at the National Personnel Records Center (NPRC) in 1973.  

The Board is mindful that in a case, such as this one where STRs have been lost; there is a heightened duty to assist a veteran in developing the evidence that might support his or her claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is directed to explain its findings and conclusions and consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The April 2004 substantive appeal submitted in response to the January 2004 SOC was not timely filed.

2.  The Veteran continually prosecuted his claim, shown by the submission of additional evidence within sixty days of the RO's issuance of the January 2004 SOC, and submitted his substantive appeal within a reasonable period.

3.  The RO denied entitlement to service connection for a left ear disorder in November 2001; the Veteran did not appeal.

4.  Evidence received since the November 2001 rating decision is new and material as it was not previously submitted and relates to an unestablished fact.

5.  A current left ear disorder is not shown.

6.  CAD, claimed as a chest disorder, was not shown for many years after service and is not related to service.

7.  A low back disorder was not shown for many years after service and is not related to service.


CONCLUSIONS OF LAW

1.  Waiver of a substantive appeal in response to the SOC dated January 21, 2004, is warranted.  38 U.S.C.A. § 7105(a) (2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203, 20.302(b), 20.304 (2010).

2.  New and material evidence has been received since the November 2001 rating decision that denied service connection for a left ear disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A left ear disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  CAD, claimed as a chest disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Waiver of Substantive Appeal

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC is furnished to a veteran.  In essence, the following sequence is required: There must be a decision by the RO; the veteran must timely express disagreement with the decision; VA must respond by issuing an SOC that explains the basis for the decision to the veteran; and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  

As to timeliness, VA must receive a NOD within one year of the date VA mailed notice of the initial determination.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  As for the substantive appeal, the claimant has 60 days from the date the SOC is mailed or the remainder of the one-year period from the date VA mailed notice of the adverse determination to file a formal appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(b).  

The RO may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3).  However, the lack of a timely substantive appeal does not deprive the Board of jurisdiction and does not bar the Board from waiving the submission of a timely substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

Here, the RO denied the Veteran's claims in July 2002 and he submitted a timely NOD in July 2003.  The RO issued the SOC in January 2004 and received the substantive appeal in April 2004, more than 60 days after the issuance of the SOC.  The RO closed his appeal due to the lack of a timely substantive appeal.

The Veteran argues that his substantive appeal should be considered timely because the RO received additional evidence within 60 days of issuing the SOC, and thus had a duty to issue a supplemental statement of the case (SSOC).  In essence, the Veteran believes that the submission of additional evidence should have tolled the 60-day period until after the issuance of a SSOC.  

Despite the Veteran's contentions, 38 C.F.R. § 20.304 specifically states that except as provided under 38 C.F.R. § 20.302(b), the filing of additional evidence does not extend the time limit for initiating or completing an appeal.  Only when new evidence is submitted within one year of the issuance of the rating decision on appeal and the new evidence requires a SSOC be furnished in accordance with 38 C.F.R. § 19.31, then the time to submit a substantive appeal shall end not sooner than 60 days after the issuance of the SSOC.  38 C.F.R. § 20.302(b).  

In this case, the new evidence was submitted in February 2004, more than one year after the issuance of the July 2002 rating decision; therefore, 38 C.F.R. § 20.302(b) does not apply.

In the alternative, the Veteran argues that if his substantive appeal is deemed untimely, that the error should be waived because the RO committed a procedural error when it failed to issue the SSOC and because the time limit is not jurisdictional.  Here, the RO committed no procedural error in failing to immediately issue a SSOC upon receipt of the new evidence and even if the SSOC had been issued, it would not have tolled the time limit for filing a substantive appeal.  See 38 C.F.R. § 20.302(b).  

However, because the Board finds that the Veteran has continually prosecuted his claim, shown by the submission of additional evidence within sixty days of the RO's issuance of the SOC, and because his substantive appeal was submitted within a reasonable period, the Board waives the submission of a timely substantive appeal.

Because the issues have been readjudicated on the merits in July 2008 and May 2010 SSOCs, a remand is not necessary for additional adjudication.

New and Material Evidence to Reopen Left Ear Disorder

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).
 
Historically, the RO denied service connection for a left ear disorder in March 2000.  Evidence of record included private treatment records from Dr. A.L. dated 1996 and 1999 which showed complaints of a left earache but no diagnosis.  Service treatment records (STRs) were unavailable.  Due to the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), the RO readjudicated the claim in November 2001.  The Veteran was advised of his right to appeal.  

The next communication regarding the left ear was received in January 2002; however, this communication does not meet the criteria to be considered a NOD with the November 2001 rating decision.  While special wording is not required, a NOD must be in terms that can be "reasonably construed" as disagreement with a determination and a desire for appellate review.  38 C.F.R. § 20.201 (2010).  

In this case, although received in January 2002, the letter was dated April 2001, more than one year after the March 2000 rating decision and prior to his November 2001 rating decision, thus it appears that it was not written in disagreement with either rating decision.  

Further, the statement did not express dissatisfaction or disagreement with either decision.  This communication merely indicated that he suffered frostbite of his left ear during service.  Since an NOD was not filed within one year of the March 2000 or November 2001 rating decisions, the rating decisions are final.  The November 2001 decision is the last final denial.

Since November 2001, the Veteran has submitted statements and private treatment records from multiple providers.  He also submitted a letter from Dr. D.P. that appears to indicate a current disorder, frostbite of the left ear, and that service connection should be granted.  Because the letter from Dr. D.P. indicated a current disorder and a possible relationship to service, the Board finds that the claim should be reopened as it constitutes both new and material evidence.

Since the Board has reopened the claim, it must consider whether it would be potentially prejudicial to the Veteran in adjudicating this claim at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

In this case, the Board finds that no prejudice would accrue to the Veteran in deciding this issue at this time.  Notably, the issue on appeal concerns whether he manifests a current left ear disorder and whether any disorder is related to service.  In the July 2008 SSOC, the issue was reviewed de novo.  Therefore, since the issue has already been adjudicated, it is not prejudicial to the Veteran for the Board to adjudicate the matter on its merits.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required when a condition in service is noted but is not chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Veterans Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As noted above, the STRs are unavailable and appear to have been destroyed in a 1973 fire at the NPRC.  The Board's analysis has been undertaken with a heightened duty in mind.  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Left Ear Disorder

The Veteran seeks service connection for a left ear disorder.  In a statement dated April 2001, he said he suffered frostbite of the left ear during training and sought treatment for the disorder, which included heat lamp therapy for 15 days.  He has suffered numerous left ear infections and ear pain since service.

November 1996 private treatment records from Dr. A.L. show complaints of left ear ache, September 2000 private treatment records from H.F., Inc., show that he was concerned about left ear pain, and November 2000 private treatment records from GFHC show complaints of left ear ache.  None of the records indicated a diagnosis or etiology.

A February 2002 letter from a GFHC physician indicated that the Veteran's left ear had not been a source of great concern.  Records from CDT and VA outpatient treatment records have been obtained but show no treatment or diagnosis of a left ear disorder.

In March 2004, the Veteran submitted two letters from Dr. D.P.  In her letters, she indicates that he requested an expert opinion from an external physician on his state of health, to include his left ear frostbite.  In one letter, she merely states that VA could grant service connection for the left ear disorder based upon reasonable doubt because his STRs were lost in a fire and it would be fair.  

Significantly, Dr. D.P. did not indicate whether she examined the Veteran or reviewed his claims file.  More importantly, she did not offer a current diagnosis or etiology of the alleged ear disorder.  Her opinion was based solely upon the Veteran's report of an ear disorder and her belief that a grant of service connection was warranted because STRs were unavailable.  Since the letter includes no medical opinion or analysis, the Board finds the letter sufficient to reopen the claim but of little probative value on the issue of direct service connection.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the competent and credible evidence does not show a left ear disorder during the pendency of his claim.  While Dr. D.P. used the term left ear frostbite in her letter, she did not, in fact, indicate that she examined the Veteran or indicate a current diagnosis or etiology.  Her letter merely stated that the Veteran reported left ear frostbite.  Without a current disability, service connection cannot be granted.

The Board has considered the Veteran's allegation of suffering a left ear disorder since service and his belief that the disorder had onset during or as a result of service.  In this case, he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, earache is not the type of disorder that a layperson can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran and found no left ear disorder.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

Further, while the Veteran has reported suffering left earaches over the years, aches and pains are symptoms, not disabilities.  VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, no physician or other health care professionals have identified any underlying condition, disorder, or disease accounting for the subjective complaints.

Therefore, without a current disability, service connection cannot be granted.  Consequently, this claim must be denied.  The evidence is not so evenly balanced to allow application of the benefit-of-the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

CAD, Chest Pain

The Veteran seeks service connection for a CAD, claimed as chest pain.  A February 1986 private treatment record indicated that he was hospitalized in November 1985 for chest pain suggestive of angina; however, the examination at that time was unable to confirm cardiac disease.

A letter from Dr. J.B. dated December 1996 showed chronic angina pectoris.  March 1999 private treatment records from Dr. A.L. indicated a history of angina pectoris and complaints of chest pain.  September 2000 and January 2001 private treatment records from two different facilities and March 2001 VA outpatient treatment records show a diagnosis of CAD.  None of the records discuss etiology or indicate any relationship between chest pain or CAD and service.

In March 2004 letters, Dr. D.P. indicated that the Veteran requested an expert opinion from an external physician on his state of health, to include his CAD.  Unfortunately, the physician did not provide an opinion regarding the etiology of the disorder or its relationship to service, if any.  Several other VA and private treatment records note a diagnosis or history of CAD; unfortunately, none of the records indicate that the disorder had onset during or as a result of active service.

The Board has also considered the Veteran's statements.  Other than simply alleging that his disorder had onset in service, he has provided no additional information regarding the initial onset, symptoms, or treatment during or since service.  Thus, while he is competent to report simple things, such as symptoms, which are noticeably absent from his lay statements, he is not competent to opine as to the etiology of his disorder.  In this case, etiology cannot be determined by simple observation with the five senses as it is a complex medical question that can be answered only by someone with medical expertise.  Therefore, since the Veteran is not a medical professional, he is not competent to render a credible opinion regarding the etiology of his disorder.

Further, it is noteworthy that medical records do not show that he ever related his heart or chest disorder to service.  The first time he indicated a relationship between the disorder and service was in his claim for benefits.  His silence, when otherwise reporting his past medical history, weighs against his allegation of continuity of symptomatology or relationship to service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In this case, the competent and credible evidence indicates that the Veteran had chest pain suggestive of angina in 1985 and a diagnosis of CAD in 2000.  Even if the Board considers the chest pain in 1985 as the initial onset of CAD, the disorder was diagnosed more than 28 years after separation from service.  

The first diagnosis of CAD was issued more than 43 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy period between service and initial symptoms of disability).  

In addition, the Veteran filed a VA disability compensation claims for a hernia (in 1977 and 1999) and a cold injury (in 1999) but did not claim service connection for CAD or make any mention of any chest or cardiac symptomatology.  He did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim (in 2002).  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Consequently, the Board finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the medical evidence or through his lay statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.    

Unfortunately, none of the competent and credible evidence indicates a nexus between CAD and service.  Without a nexus between the disorder and service, service connection cannot be granted.  Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Low Back Disorder

The Veteran seeks service connection for a low back disorder.  An October 1985 private treatment record noted acute lumbosacral sprain, suggesting a recent onset.  An October 1985 record from Dr. J.S. also indicated complaints of back pain.  A December 1987 private treatment record reflected complaints of low back pain and a diagnosis of acute low back pain syndrome, lumbosacral radiculopathy, and sciatica.  Etiology was not discussed in any of the records but, again, the use of the term "acute" suggests a recent onset.

A November 1996 treatment record from Dr. A.L. indicates that the Veteran injured his back in 1981 in an accident.  Assuming low back symptomatology as early as 1981, the evidence does not support a finding that back symptomatology started in service but rather was related to an event occurring more than two decades after service.

A November 1996 neurological evaluation conducted by Dr. A.V. indicated that she had treated the Veteran since 1983 and that his current complaints included back pain.  She noted that the lumbar spine showed degenerative disc changes, degenerative joint disease, and spondylolisthesis in 1989.  X-rays taken in November 1996 showed degenerative spondylolisthesis.  The diagnosis was lumbosacral radiculopathy and degenerative spondylolisthesis.  Etiology was not discussed.  A VA radiology report dated January 2000 shows diagnosis of thoracic spondylosis but does not indicate the etiology.

The Board has considered the Veteran's statements.  Like the analysis above, other than simply alleging that his back disorder had onset in service, he has provided no additional information regarding the initial onset, symptoms, or treatment during or since service.  Thus, while he is competent to report simple things, such as symptoms, which are noticeably absent from his lay statements, he is not competent to opine as to the etiology of his disorder.  

In this case, etiology cannot be determined by simple observation with the five senses as it is a complex medical question that can be answered only by someone with medical expertise.  Therefore, since the Veteran is not a medical professional, he is not competent to render a credible opinion regarding the etiology of his disorder.

Further, it is noteworthy that medical records do not show that he ever related his back disorder to service.  The first time he indicated a relationship between the disorder and service was in his claim for benefits.  His silence, when otherwise reporting his past medical history, weighs against his allegation of continuity of symptomatology or relationship to service.  Rucker, 10 Vet. App. at 73.

In this case, the competent and credible evidence indicates that the Veteran was first diagnosed with a disorder in 1985, more than 28 years after separation from service.  See Maxson, 230 F.3d at 1333.  Further, medical records indicate that he injured his back during an accident in 1981.  Consequently, the Board finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond, 12 Vet. App. 341.  Therefore, continuity has not here been established, either through the competent evidence or through his lay statements.

Unfortunately, none of the competent and credible evidence indicates a nexus between the back disorder and service.  In fact, the only etiology provided indicates that the back disorder had onset in 1981 as a result of an accident.  Without a nexus between the disorder and service, service connection cannot be granted.  Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In this case, the claim is being reopened so there is no prejudice regardless of whether the duty to notify and duty to assist were satisfied.

With respect to the claims on the merits, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, private and VA clinical records have been associated with the file.  

Of note, VA examinations have not been undertaken.  With respect to the left ear, the evidence fails to show a current disorder of the left ear.  While the Veteran has complained of pain, pain is not a disability for VA purposes; therefore, a VA examination is not warranted.

Next, a VA examination was not undertaken for CAD because the competent and credible evidence fails to show continuity of symptomatology or any potential nexus between the disorder and service.  As noted above, while the Veteran is competent to report symptoms and the etiology of simple disabilities, such as broken bones, diseases such as CAD are not readily observed by laypersons and require special training to diagnose and determine an etiology.  

Finally, a VA examination was not provided for a low back disorder because the earliest competent and credible evidence of record attributes his symptoms to an accident that occurred in 1981, more than 24 years after separation from service.  While the Veteran is competent to report his symptoms of back pain and injuries to his spine, for the reasons stated above, the Board finds that the medical evidence attributing the disorder to the 1981 accident more credible than his assertions that it is related to service.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained and reviewed VA outpatient and private treatment records as well as records from the Social Security Administration.

As noted above, STRs are presumed to have been destroyed; however, VA has made unsuccessful attempts to obtain or reconstruct the missing records.  Thus, the Board concludes the VA's heightened duty to assist the Veteran has been satisfied.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A substantive appeal was timely filed in response to the SOC dated January 21, 2004.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a left ear disorder is granted.

Service connection for a left ear disorder is denied.

Service connection for CAD, claimed as a chest disorder, is denied.

Service connection for a low back disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


